



COURT OF APPEAL FOR ONTARIO

CITATION: Old Navy (Canada) Inc.
    v. The Eglinton Town Centre Inc., 2020 ONCA 679

DATE: 20201023

DOCKET: C67224

Huscroft, Nordheimer and
    Harvison Young JJ.A.

BETWEEN

Old Navy (Canada) Inc.

Applicant (Appellant)

and

The Eglinton Town Centre Inc.

Respondent (Respondent)

Jonathan F. Lancaster, for the
    appellant

Catherine Francis, for the respondent

Heard and released orally by
    videoconference: October 22, 2020

On appeal from the judgment of Justice Michael
    G. Quigley of the Superior Court of Justice, dated June 21, 2019.

REASONS FOR DECISION


[1]

On consent, the appeal is dismissed without
    costs.

Grant Huscroft
    J.A.

I.V.B.
    Nordheimer J.A.

Harvison Young
    J.A.


